Citation Nr: 1613788	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-41 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hyperhidrosis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to an initial compensable disability evaluation for cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to September 2008.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2014, the Board remanded these matters to the RO via the Appeals Management Center (AMC) in Washington, D.C. to schedule the Veteran for a videoconference hearing.  The action specified in the April 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
In his substantive appeal, the Veteran requested a videoconference hearing before a member of the Board, but failed to report to his scheduled hearing.  

The issue of entitlement to a compensable evaluation for cervical strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hyperhidrosis was incurred in service.

2.  The Veteran's allergic rhinitis was incurred in service.

3.  The Veteran's lumbar strain was incurred in service.  

4.  The Veteran does not have a current disability of the left or right knee.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hyperhidrosis have been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2014); 38 C.F.R. §3.303 (2015).  

2.  The criteria for entitlement to service connection for allergic rhinitis have been met.  §§ 101, 1112, 1131 (West 2014); 38 C.F.R. §3.303 (2015).  

3.  The criteria for entitlement to service connection for lumbar strain have been met.  §§ 101, 1112, 1131 (West 2014); 38 C.F.R. §3.303 (2015).  

4.  The criteria for entitlement to service connection for a bilateral knee disability have not been met.  §§ 101, 1112, 1131 (West 2014); 38 C.F.R. §3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran is seeking entitlement to service connection for hyperhidrosis, allergic rhinitis, and lumbar strain, as well as left and right knee disabilities.  

VA outpatient treatment records, as well as a July 2009 VA examination confirm that the Veteran has current diagnoses of hyperhidrosis, allergic rhinitis, and lumbar strain.  The Veteran's service treatment records show he was treated in September 2007 for "an allergy" with a prescription for loratadine (Claritin), but are negative for any complaints of or treatment for low back pain or hyperhidrosis.  

However, the Veteran has credibly reported that the symptoms of his current conditions began in service.  Specifically, he stated that began to experience excessive sweating while deployed in Iraq, which has persisted since his return; that he began to experience itchy red eyes, runny nose, and sneezing beginning in approximately 2007 when he came home on leave; and that during service his back was "constantly sore and stiff" from the physical demands of his active service, such as carrying heavy backpacks and parachuting out of airplanes.  The Veteran's military occupational specialty (MOS) was an aviation operations specialist and his service personnel records reflect that he received airborne training and a parachutist badge.  Service records also confirm that the Veteran was deployed to Iraq as he reported.  Furthermore, the Board notes that the Veteran is competent to report observable physical symptoms, such as sweating, runny nose, sneezing, and back pain.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As the Veteran's testimony is competent, credible, and consistent with the circumstance of his service, the Board finds that onset of hyperhidrosis, allergic rhinitis, and lumbar strain during the Veteran's active military service has been established and service connection for these conditions is granted.  

The Veteran is also seeking entitlement to service connection for a bilateral knee condition, which the Veteran has attributed to the physical demands of his service.  However, while the Veteran has reported a history of bilateral knee pain in service, as well as current intermittent knee pain, the Veteran has not actually been diagnosed with any knee disability.  The Veteran's service treatment records, as well as post-service VA medical records are negative for any diagnosis of a knee condition.  The Veteran was also afforded a VA orthopedic examination in July 2009, which found that the Veteran had normal knees.  Specifically, the Veteran had full range of motion bilaterally, without pain or instability.  An x-ray of the knees was normal.  The Veteran reported that he was able to perform his normal job and normal daily activities and, in fact, denied any knee pain, soreness, or tenderness on the date of the examination.  The Veteran has not submitted any medical evidence showing that he has been diagnosed with a recognized medical condition of either knee.  

While the Board finds credible the Veteran's complaints of bilateral knee pain, an observation of pain is not a finding of disability.  Pain alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In this case, diagnostic evidence fails to show the existence of a left or right knee disability associated with the pain the Veteran describes.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for a bilateral knee disability must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in April 2009 and September 2009 letters prior to the initial adjudication of his claims.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; and document and consider the relevant medical facts and principles.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).



ORDER

Service connection for hyperhidrosis is granted.

Service connection for allergic rhinitis is granted.

Service connection for lumbar strain is granted.  

Service connection for a bilateral knee disability is denied.  


REMAND

The Veteran is also seeking a higher disability evaluation of his service connected cervical strain.

The Veteran was last afforded a VA examination of his cervical spine in July 2009, almost seven years ago.  Where the record does not adequately reveal the current state of a disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, on remand, the Veteran should be afforded a new VA examination of his cervical spine.  

Additionally, the RO should associate any VA outpatient treatment records since March 2011 with the Veteran's claims file.  


Accordingly, this matter is REMANDED for the following action:

1. Associate all VA outpatient treatment records from March 2011 through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his cervical spine condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities and occupational functioning, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


